The court has no power to dispense with an undertaking where a constitutional question is involved. (Civ. Pr. Act, § 593.) The application should be made to the Appellate Division or to a judge of this *Page 292 
court. The application having been submitted to Chief Judge POUND, he denies the application on the ground that no constitutional question is involved.
Motion granted and appeal dismissed, with costs and ten dollars costs of motion, unless appellant serves and files an undertaking and pays ten dollars costs within ten days, in which event the motion is denied.